Title: To Thomas Jefferson from Joseph Fay, 26 February 1793
From: Fay, Joseph
To: Jefferson, Thomas



Dear Sir
Bennington 26th. Feby. 1793

I feel so sensibly the many obligations you have laid me under by your expressions of friendship, that like others who wish to be mutually attached, I am induced to offer you my services in a matter of Interest, provided on a Stating you judge it an object worthy your Notice, and provided it will not interfere with your official situation.
I have formed a Company for the purpose of procuring a Grant of two Millions of acres of Land in the Province of upper Canada, where the lands are Granting on very advantageous termes vizt. on paying the one half of the expence of surveying—Two seventh parts to be reserved for the Crown and Clergy—to be settled within five Years from next July. The Situation Soil and Climate are Good; And from the Great increase of population in this Country, joined with the Numerous Emigrants which we may expect from Urope, in consequence of the tumults in that Country, there remains little doubt but a rapid settlement will ensue. In addition to this, there is the highest probability that Great sums in Specia will also be drawn to this Country to be vested in lands which I judge cannot fail of rendering them in high demand. Should you join in Opinion with me, and find your Self at Liberty and inclined to undertake, I shall be happy to join your Name to the Company, to consist of about fifteen (a list of which I enclose—all Gentlemen of known and approved Characters, and of strict integrity. I have wrote my friend in Canada advising him of this business requesting him to send me returnes immediately, of which I shall give you the earliest Notice.
You would be surpised to see what prodigeous numbers of people are Crouding into this State from the Lower Country, and even many are going quite to upper Canada, and many in this State are Selling their Farms and removing on to those New Grants. There has not been Scarsly a day since my return home from Phila. in which there has not between four and five hundred persons passed my house on their way to make settlement to the Northward. I mention this Circumstance for  your information, that you may be better able to judge of the prospects of this Country, and the advantages which will arise from obtaining my proposed Grant. Permit me to hope for your Opinion on this Subject, and to excuse the trouble I am Giving You, in the meantime please to accept the most friendly wishes of Dear Sir your most Obedient and very Humble Servant

Jos. Fay

